Citation Nr: 0837049	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-00 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than September 16, 
2004, for the grant of service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1980 to December 1981.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri which granted the veteran's claim for 
entitlement to service connection for schizophrenia and 
assigned a 70 percent disability rating effective September 
16, 2004.

The Board notes the recent case of Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that, if a claimant wishes 
to obtain an effective date earlier than that assigned in a 
RO decision, the claimant must file a timely appeal as to 
that decision.  Otherwise, the decision becomes final and the 
only basis for challenging the effective date is a motion to 
revise the decision based on clear and unmistakable error 
(CUE).  

In this case, the veteran filed a timely notice of 
disagreement regarding the effective date assigned in the 
April 2005 rating decision.  The RO responded by issuing a 
statement of the case, and the veteran then submitted a 
timely substantive appeal.  Thus, the April 2005 rating 
decision is not final as to the matter of the effective date 
assigned for the grant of service connection for 
schizophrenia and the veteran's claim of entitlement to an 
earlier effective date is subject to de novo review.  In this 
regard, the Board acknowledges that the veteran has filed a 
motion to revise the issue on appeal based on CUE in the 
April 2005 rating decision, but reiterates that the April 
2005 rating decision is not final, and consequently, a CUE 
challenge as to that decision cannot be filed.  See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  

In a statement by the veteran, received in February 2006, the 
veteran requested a hearing.  However, the veteran's December 
2006 substantive appeal indicates that the veteran no longer 
wanted a hearing.  The veteran's hearing request is therefore 
deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

There earliest communication by or on behalf of the appellant 
that could be construed as an informal claim of service 
connection for schizophrenia was received by VA on September 
16, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to September 16, 
2004 for the assignment of a 70 percent evaluation for 
schizophrenia have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Preliminarily, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) in November 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2007).  To implement the provisions of the law, 
VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A.
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial effective date 
assigned following the grant of service connection.  The 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the effective date or disability rating 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. 
 See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Nevertheless, the Board notes that the veteran was provided a 
letter in May 2006 in which she was advised how to 
substantiate a claim for an earlier effective date, and as to 
her and VA's respective responsibilities.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159(c).  This duty to assist contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The outcome of this appeal turns on a 
determination as to the date a claim of service connection 
was filed.  The veteran's various applications for benefits 
are of record, as are all of the pertinent procedural 
documents.  There is no suggestion that additional evidence, 
relevant to these matters, exists and can be procured.  No 
further development action is required.

Relevant law and regulations

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.400(b)(2)(i) (2007).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 
(2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for completion.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. See 38 
C.F.R. § 3.155 (2007).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157 (2007).

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

Analysis

The veteran claims that an effective date prior to September 
16, 2004 should be assigned for the 70 percent evaluation of 
the veteran's service-connected schizophrenia.  Specifically, 
the veteran alleges that she is entitled to an effective date 
as early as March 2000.  See April 2006 Notice of 
Disagreement.

In this case, the RO granted service connection for 
schizophrenia, and assigned an effective date of September 
16, 2004, which the RO found to be the date of receipt of the 
veteran's claim.  Having reviewed the complete record, the 
Board finds that the RO was correct, and that the first 
evidence of record indicating an intent to claim entitlement 
to schizophrenia was an informal claim received by the RO on 
September 16, 2004.  

In this regard, the Board notes that the veteran did submit a 
formal application for compensation benefits in April 2000.  
However, the disabilities listed on that form are high blood 
pressure, dysmenorrhea, gastritis, back strain, and an 
ovarian cyst.  There is no mention of schizophrenia or any 
psychiatric disability.  The Board notes that there is also 
no indication in any statements received from the veteran 
during the course of the RO's development of those claims 
indicating an intent to file a claim for service connection 
for a psychiatric disability.  

The Board has considered argument set forth in the veteran's 
VA Form 9 asserting that she believed that her claim at that 
time encompassed one for schizophrenia, and that she should 
not be punished because her representative failed to include 
it.  The Board notes, however, that the formal application 
received in April 2000 was signed by the veteran, and that 
she submitted several signed statements throughout the 
pendency of that claim in which she referred to the issues 
then under consideration, none of which included any 
reference to schizophrenia.  Two of the claims pending at 
that time were appealed to the Board, and a remand was issued 
by the Board in April 2004, which clearly failed to list any 
psychiatric disability as being on appeal.  Nevertheless, the 
veteran did not file an informal claim for schizophrenia 
until September 2004, which was approximately six months 
later.  At that time, she gave no indication that she 
believed that issue to already be on appeal.  Under these 
circumstances, the Board finds the veteran's assertion that 
she was under the mistaken impression that the issue had been 
raised in 2000 to simply not be credible.

Furthermore, even if her assertion was deemed credible, the 
fact remains that no document was received from her or her 
representative until September 2004 that demonstrated any 
intent to seek benefits for a psychiatric disorder.  Even if 
it was conceded that she intended to file such a claim in 
2000, her intent alone is not the sole determining factor.  
Rather, some document must have been received by VA 
demonstrating that intent.  See 38 C.F.R. § 3.155.  

The Board acknowledges private psychiatric treatment records 
dated from March 2000 to September 2002 which were previously 
of record, but, as noted, the veteran indicated no intent to 
file a claim with regard to schizophrenia at that time.  
Included among these records is a VA outpatient treatment 
record dated in March 2000 in which it was noted that the 
veteran described personality changes since being 
electrocuted in service.  She also reported having seen a 
psychiatrist in service.  

In this regard, the Board notes that 38 C.F.R. § 3.157 
provides that evidence from VA outpatient treatment or 
hospitalization cannot be considered as an informal claim for 
purposes of an earlier effective date for service connection 
where there has not been a prior allowance, or disallowance 
of a formal claim for compensation based on the 
noncompensable nature of the disability in question.  
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  In this case, 
the veteran had not been previously denied service connection 
for schizophrenia, or for any other psychiatric disability 
when those records were submitted.  Thus, medical records 
dated prior to September 2004 cannot be construed as an 
informal claim under the provisions of 38 C.F.R. § 3.157.

The Board has also considered an October 2002 lay statement 
from S.H, which refers to the veteran having various 
emotional problems since being electrocuted in service.  She 
also expressed concern that VA had not obtained records of 
mental health care treatment that the veteran had received.  
However, although the veteran was receiving psychiatric 
treatment throughout 2002, the evidence of record does not 
show that the veteran lacked the capacity to manage her own 
affairs at that time.  Thus, any statement received from an 
individual other than the veteran or her representative at 
that time may not be considered an informal claim on her 
behalf.  38 C.F.R. § 3.155 (2007).

Therefore, as there are no documents or treatment records 
submitted that could be construed as an informal claim prior 
to September 16, 2004, the effective date of the award of 
service connection for schizophrenia can not be earlier than 
the date of receipt of the application which is September 16, 
2004.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an effective date prior to 
September 16, 2004 for the grant of service connection for 
schizophrenia, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  There is 
not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).




ORDER

Entitlement to an earlier effective date, prior to September 
16, 2004, for the grant of service connection for 
schizophrenia is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


